                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

David A. Fleming,                       )                    C/A No. 0:18-2946-TLW-PJG
                                        )
                             Plaintiff, )
                                        )
v.                                      )                                ORDER
                                        )
The State of South Carolina,            )
                                        )
                             Defendant. )
_____________________________________ )

       Plaintiff, David A. Fleming, a pro se state pretrial detainee, filed this civil rights action. By

orders dated November 29, 2018, Plaintiff was given an opportunity to provide the necessary

information and paperwork to bring the case into proper form for evaluation and possible service of

process, and to correct the deficiencies that would subject his case to summary dismissal. (ECF Nos.

4 & 5.) However, Plaintiff did not receive the orders, as they were returned to the court as

undeliverable mail and stamped “Not Deliverable as Addressed.” (ECF No. 7-1 at 1.) Plaintiff has

not provided the court with a new address at which he receives mail, and the record indicates no

attempt by Plaintiff to contact the court since filing the Complaint. Accordingly, the case is

dismissed, without prejudice, for failure to prosecute pursuant to Rule 41 of the Federal Rules of

Civil Procedure. See Link v. Wabash R.R. Co., 370 U.S. 626 (1962).

       IT IS SO ORDERED.

                                                               _s/ Terry L. Wooten_____________
                                                               Terry L. Wooten
                                                               Senior United States District Judge

March 20, 2019
Columbia, South Carolina



                                             Page 1 of 2
                             NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within the time period set

forth under Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                           Page 2 of 2
